Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                        Case No. ________________________________

 JOAN J. VEGA,                                       )
                                                     )
                   Plaintiff,                        )
                                                     )
 v.                                                  )
                                                     )
 YA GUAN USA LLC, a Florida limited                  )
 liability company d/b/a Ichimi, and                 )
 FENGCHAO HOU, individually,                         )
                                                     )
               Defendants.                           )
 ________________________________________/

              COMPLAINT FOR FAIR LABOR STANDARDS ACT VIOLATIONS

        Plaintiff, JOAN J. VEGA, through undersigned counsel, files this Complaint against

 Defendants YA GUAN USA LLC, a Florida limited liability company d/b/a Ichimi (“Ichimi”),

 and FENGCHAO HOU (“Hou”) (Ichimi and Hou are collectively “Defendants”), and alleges:

                        JURISDICTION, VENUE, AND COVERAGE

        1.      This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-

 219 (the “FLSA” or the “Act”) to recover from Defendants unpaid minimum wages, unpaid

 overtime wages, unlawfully retained tips, liquidated damages, and reasonable attorneys’ fees

 and costs.

        2.      The Plaintiff was a resident of South Florida at the time this dispute arose. He is

 still a resident of South Florida. Plaintiff was a non-exempt hourly employee of Defendants (a

 waiter) from approximately February 2017 through his termination in November 2019.




                                                 1
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 2 of 9



        3.      Plaintiff’s job duties for Defendants primarily included taking orders and serving

 food and beverages to Defendants’ customers at Defendants’ Ichimi restaurant in Coral Gables,

 Florida.

        4.      Defendant Ichimi is a Florida limited liability company that operates a restaurant

 located in Miami-Dade County, Florida. Its principal address is located in Coral Gables, Florida

 within the jurisdiction of this Court.

        5.      Defendant Hou is an individual and sui juris, is a manager and owner of Ichimi,

 and acts directly and indirectly in the interest of Ichimi. Upon information and belief, Hou

 frequents Ichimi and has the power to direct employee’s actions and is a member of the restaurant’s

 management. Hou’s management responsibilities included hiring and firing, setting rates of pay,

 and scheduling. He exercised control over day-to-day operations and compensation practices and

 had a role in Ichimi improperly compensating Plaintiff in violation of the FLSA. Accordingly,

 Hou is an individual employer pursuant to 29 U.S.C. § 203(d).

        6.      Defendants Ichimi and Hou are both “employers” as defined by the FLSA (29

 U.S.C. § 203(d) and 29 C.F.R. § 791.2) and are individually, jointly, and severally liable for the

 violations at issue in this lawsuit and as employers under the FLSA.

        7.      This Court has jurisdiction pursuant to Section 216 of the FLSA. This Court has

 federal question jurisdiction under 28 U.S.C. § 1331 as this civil action arises under the laws of

 the United States.

        8.      Venue is proper under 28 U.S.C. § 1391 because both Defendants reside in Miami-

 Dade County, Florida and because a substantial part of the events or omissions giving rise to these

 claims occurred in Miami-Dade County, Florida, within the jurisdiction of this Court.




                                                 2
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 3 of 9



        9.      At all times during the period between February 2017 and November 2019 (the

 “relevant period”), Defendants were a jointly covered enterprise (as joint employers) under the

 FLSA and as defined by 29 U.S.C. § 203(r) and (s).

        10.     At all times during the relevant period, Defendants were “joint employers” of the

 Plaintiff within the meaning of the FLSA.

        11.     At all times during the relevant period, Defendants were an “enterprise engaged in

 commerce” or in the production of goods for commerce within the meaning of Section 3(s)(1) of

 the FLSA in that said enterprise had employees engaged in commerce or in the production of goods

 for commerce, or employees handling, selling, or otherwise working on goods or materials that

 have been moved in or produced for commerce by any person.

        12.     Upon information and belief, the annual and joint gross revenue of Defendants was

 in excess of $500,000.00 per annum for each calendar year during the relevant period.

        13.     At all times during the relevant period, Defendants had two or more employees

 handling, selling, or otherwise working on goods or materials that had been moved in or produced

 for commerce, such as food, drinks, beverages, cash registers, pots, pans, cooking and dishwashing

 equipment, telephones, point of sale equipment, and other kitchen, food preparation, and office

 materials and goods.

        14.     At all times during the relevant period, both Plaintiff and Defendants were

 “engaged in commerce” by virtue of, among other things, the fact that they regularly completed

 financial transactions with Defendants’ customers’ credit card companies, banks, and third-party

 payment processing services outside of the State of Florida, and with foreign customers/tourists.

 They also utilized an out-of-state vendor for restaurant management software.




                                                 3
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 4 of 9



         15.     At all times during the relevant period, Plaintiff’s work was essential to Defendants’

 business in that Defendants could not operate their restaurant without waiters.

         16.     At all times during the relevant period and as explained above, Defendants

 performed related activities for a common business purpose and with shared employees and

 operational control.

         17.     At all times during the relevant period, Defendants were a joint enterprise and

 owned and operated a business serving food and beverage to the general public in a sit-down

 restaurant setting.

                                   GENERAL ALLEGATIONS


         18.     During the relevant period, Plaintiff worked for Defendants as a waiter – a non-

 exempt hourly paid “tipped” employee.

         19.     Plaintiff worked between approximately 30 hours and 45 hours each workweek,

 occasionally working more or less at particularly slow or busy times.

         20.     Although Plaintiff generally clocked in and out on software provided by

 Defendants, Plaintiff’s actual time worked was regularly reduced and/or rounded before

 Defendants paid him.

         21.     Plaintiff is not in possession of all of his pay and time records and cannot with

 certainty calculate the amount of minimum wages, overtime, and improperly retained tips he is

 entitled to receive as a result of Defendants’ violations of the FLSA on a week-by-week basis

 absent full access to same.1



 1
   Plaintiff, through counsel, attempted to obtain those records in connection with a pre-suit
 investigation. An attorney for the corporate defendant stated on November 14, 2019 that such
 documents would be provided “in due course” and due to the attorney’s “full calendar … will
 probably have to wait till [sp] January 2020 to produce them.”
                                                   4
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 5 of 9



        22.     During the relevant period, Defendants paid Plaintiff a cash wage of between $5.08

 per hour and $5.44 per hour for most, but not all, of the hours Plaintiff worked. The cash wage

 paid to Plaintiff was less than the federal minimum wage at all times.

        23.     Plaintiff was permitted to retain most, but not all, of the tips he earned from

 customers.

        24.     Although Plaintiff received an hourly wage plus tips, Defendants required Plaintiff

 to improperly share a portion of his tips with back-of-house employees, including cooks, that were

 not traditionally tipped employees. The amount Plaintiff was required to pay to cooks out of his

 tips (taken by Defendants from credit card tips paid by customers that were served by Plaintiff)

 varied prior to September 2018. Beginning in September 2018, Defendants specifically required

 Plaintiff to pay 10% of his tips to back-of-house employees.

        25.     Defendants also required Plaintiff to improperly pay 3% of his tips to Defendants,

 allegedly to cover credit card processing fees. Plaintiff believes that 3% exceeds the actual credit

 card processing fees incurred by Defendants for credit card processing services.

        26.     Under the FLSA, if a joint employer satisfies the tip credit requirements, it may

 apply a portion of the employee’s tips (up to a maximum of $5.12) to satisfy its obligation to pay

 its tipped employee at least the federal minimum wage of $7.25/hour. The burden is on the

 employers to prove they are entitled to take the tip credit against the employee’s wages pursuant

 to the FLSA.

        27.     To utilize the tip credit under the FLSA, among other things, the employer must

 pay its employees the proper minimum wage and allow its tipped employees to retain all the tips

 they receive, except when there is a valid arrangement for “pooling of tips among employees who

 customarily and regularly receive tips.” 29 U.S.C. § 203(m). If an employer fails to satisfy either



                                                  5
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 6 of 9



 requirement, it may not take advantage of the tip credit and must pay its tipped employee the full

 applicable minimum wage for each and every hour worked during each workweek.

        28.     Additionally, the tip credit may not be taken unless the employer has informed its

 tipped employee in advance of the employer’s use of the tip credit as required by

 29 C.F.R. § 531.59.

        29.     By failing to provide proper notice and by failing to satisfy the requirements of

 29 U.S.C. § 203(m) during the relevant time period, Defendants were not eligible for the tip credit

 and were required to pay Plaintiff the full minimum wage as required by the FLSA.

        30.     In addition, although Plaintiff did not generally work more than 40 hours in a

 workweek, when he did work overtime, Defendants did not pay Plaintiff the applicable overtime

 wage for overtime hours worked.

        31.     During the relevant period, Defendants willfully engaged in practices that denied

 Plaintiff applicable minimum wage and applicable overtime wages under the FLSA because

 Defendants were aware or should have been aware that their tip pooling practices and failure to

 comply with tip credit requirements were unlawful.

        32.     Plaintiff fulfilled all conditions precedent to the institution of this action and/or such

 conditions have been waived.

        33.     Plaintiff retained the undersigned law firm to represent him in this action and is

 obligated to pay a reasonable attorneys’ fee.




                                                    6
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 7 of 9



               COUNT I: MINIMUM WAGE AND TIP CREDIT VIOLATIONS (FLSA)

         34.     Plaintiff incorporates and re-adopts the allegations contained in paragraphs 1-33

 above as if set out in full herein.

         35.     Plaintiff was entitled to be paid the applicable federal minimum wage for each

 workweek Plaintiff worked during Plaintiff’s employment with Defendants.

         36.     Defendants failed to pay Plaintiff the federal minimum wage for each week Plaintiff

 worked for the Defendants.

         37.     Defendants had knowledge that they were paying sub-minimum wages to Plaintiff,

 but still failed to pay Plaintiff at least minimum wages.

         38.     Defendants also had knowledge that Plaintiff was required to share his tips with

 non-traditionally tipped employees and that it was retaining from Plaintiff’s tips more than its

 actual credit card processing fees.

         39.     Likewise, Defendants knew that they were not paying Plaintiff for each and every

 hour he worked for Defendants.

         40.     By engaging in unlawful tip credit and tip pooling practices, Defendants attempted

 to utilize a tip credit to which they were not entitled.

         41.     Defendants willfully failed to pay Plaintiff the federal minimum wage for one or

 more weeks of work during the relevant period, in violation of 29 U.S.C. § 206.

         42.     As a direct and proximate result of Defendants’ deliberate underpayment of wages,

 Plaintiff has been damaged in the loss of minimum wages for one or more weeks during the

 relevant period.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

 for Plaintiff jointly and severally against Defendants on the basis of the Defendant’s willful



                                                    7
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 8 of 9



 violations of the FLSA, award Plaintiff the difference between the full minimum wage and the

 actual wages paid by Defendants to Plaintiff for each workweek, award Plaintiff the amount of his

 tips unlawfully retained by Defendants (including, but not limited to, those he was required to

 share with non-traditionally tipped employees), award Plaintiff liquidated damages in an amount

 equal to the unpaid minimum wages and tips unlawfully retained, award Plaintiff reasonable

 attorneys' fees and costs of suit, and grant such other and further relief as this Court deems

 equitable and just.

                           COUNT II: OVERTIME VIOLATIONS (FLSA)

         43.     Plaintiff incorporates and re-adopts the allegations contained in paragraphs 1-33

 above as if set out in full herein.

         44.     Plaintiff was entitled to be paid time and one-half his regular rate of pay for each

 hour worked in excess of forty (40) in each workweek.

         45.     Plaintiff occasionally worked in excess of forty hours per work week, but was not

 paid proper time and one half compensation for same.

         46.     Plaintiff was not an exempt employee under the FLSA.

         47.     As a result of Defendants’ intentional, willful, and unlawful acts in refusing to pay

 Plaintiff time and one half his regular pay for each hour worked over forty (40) in one or more

 workweeks during the relevant period, Plaintiff has suffered damages and has incurred reasonable

 attorneys’ fees and costs. He is also entitled to liquidated damages as a result of Defendants’

 unlawful pay practices.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

 for Plaintiff jointly and severally against Defendants on the basis of the Defendant’s willful

 violations of the FLSA, award Plaintiff all unpaid overtime wages to which he is entitled, award



                                                   8
Case 1:19-cv-24902-CMA Document 1 Entered on FLSD Docket 11/26/2019 Page 9 of 9



 Plaintiff an equal amount of liquidated damages, award Plaintiff reasonable attorneys' fees and

 costs of suit, and grant such other and further relief as this Court deems equitable and just.

                                          JURY DEMAND

        Plaintiff demands trial by jury of all issues so triable as of right.

 Dated: November 26, 2019                       Respectfully Submitted,

                                                /s/ Harris Nizel
                                                HARRIS NIZEL (Florida Bar No.: 0807931)
                                                Email: harris@nizel.com
                                                Nizel Law, P.A.
                                                4700 Sheridan St., Suite J
                                                Hollywood, FL 33021
                                                Telephone: (954) 653-8300
                                                Counsel for Plaintiff




                                                   9
